Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20180253659 to Lee.

Regarding claim 1,
Lee teaches a computer-implemented method comprising: 

receiving a plurality of messages originating from computing devices associated with one or more first messaging platforms that are intended for computing devices associated with a second messaging platform (¶ 70, 79, receiving plurality of messages); 

grouping the plurality of messages into a plurality of sets of messages based on an analysis of each of the plurality of messages; selecting a message category for each of the plurality of sets of messages (¶ 79, clustering messages and category creation); and 

modifying the message category of at least one message set of the plurality of sets of messages based on one or more user interactions with the at least one message set (¶ 79, modification of message category based on user interaction).  

Regarding claim 2,
Lee teaches:
prior to modifying the message category: providing information regarding the message category of the at least one message set to the user; and receiving the one or more user interactions with the at least one message set from the user (¶ 70-80).  



Regarding claim 3, 15,
Lee teaches:
wherein the grouping of the plurality of messages comprises: analyzing one or more characteristics of each of the plurality of messages; and clustering the plurality of messages into the plurality of sets of messages based on similarities of the one or more characteristics of each of the plurality of messages (¶ 79).  

Regarding claim 4, 16,
Lee teaches: 
wherein the grouping of the plurality of messages comprises: analyzing content of each of the plurality of messages; and clustering the plurality of messages into the plurality of sets of messages based on similarities in the content of each of the plurality of messages (¶ 7, 24-26, 79, grouping based on content analysis/similarity).  

Regarding claim 5,
Lee teaches: 
receiving configuration information from the user defining a plurality of message categories; and selecting the message category from the plurality of message categories for each of the plurality of sets of messages (¶ 24, 79).  

Regarding claim 6, 17,
Lee teaches: 
wherein selecting the message category for each of the plurality of sets of messages comprises: dynamically creating the message category for a particular message set of the plurality of sets of messages based on at least one message characteristic being similar among messages in the particular message set (¶ 24-26, 68, 70-79).  

Regarding claim 7,
Lee teaches: 
wherein modifying the message category of at least one message set of the plurality of sets of messages comprises: modifying the message category of the at least one message set based on configuration information received from the user (¶ 24-26, 42-43, 68, 79).  


Regarding claim 8,
Lee teaches: 
wherein modifying the message category of at least one message set of the plurality of sets of messages comprises: modifying a risk rating for the at least one message set (¶ 67, 77-78, confidence levels).  

Regarding claim 9, 18,
Lee teaches: 
wherein modifying the message category of at least one message set of the plurality of sets of messages comprises: modifying a handling instruction for messages included in the at least one message set (¶ 70-76, modification of handling instructions such as automatic responses based on message analysis). 

Regarding claim 10,
Lee teaches: 

wherein modifying the message category of at least one message set of the plurality of sets of messages comprises: modifying a handling instruction for messages that share a message characteristic with messages included in the at least one message set (¶ 70-76, modification of handling instructions such as automatic responses based on message analysis).  

Regarding claim 11, 19,
Lee teaches: 

wherein modifying the message category of at least one message set of the plurality of sets of messages comprises: modifying a handling instruction for messages that have content a degree of similarity with content of messages included in the at least one message set (¶ 70-76, modification of handling instructions such as automatic responses based on message analysis).    

Claims 14, 20 are addressed by similar rationale as claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

Claim 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US 20120246725 to Osipkov

Regarding claim 12,
Lee fails teach: 
wherein selecting the message category for each of the plurality of sets of messages comprises: selecting a message category of spam for at least one of the plurality of sets of messages.  
However, Osipkov teaches selecting a message category of spam for at least one of the plurality of sets of messages (¶ 2, spam categorization).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of . The motivation to do so is that the teachings of  would have been advantageous in terms of customizing message presentation (Osipkov, ¶ 5).
Regarding claim 13,
Lee fails teach: 
wherein selecting the message category for each of the plurality of sets of messages comprises: selecting a message category of untrusted messages for at least one of the plurality of sets of messages.
However, Osipkov teaches selecting a message category of untrusted messages for at least one of the plurality of sets of messages (abstract, ¶ 6, untrusted messages). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of . The motivation to do so is that the teachings of  would have been advantageous in terms of customizing message presentation (Osipkov, ¶ 5).


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445